IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


STATE OF FLORIDA,

             Appellant,

 v.                                                     Case No. 5D17-442

ANTONIO VINCENT ADAMS,

             Appellee.

________________________________/

Opinion filed August 18, 2017

Appeal from the Circuit Court
for Orange County,
Alicia Latimore, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Pamela J. Koller,
Assistant Attorney General, Daytona
Beach, for Appellant.

James S. Purdy, Public Defender, and
Sean Kevin Gravel and Nancy Ryan,
Assistant Public Defenders, Daytona
Beach, for Appellant.


PER CURIAM.

      The State challenges the order suppressing evidence discovered in plain view after

police officers stopped Appellee’s vehicle and ordered him out of the car. Although the

trial court concluded that the stop was properly predicated on reasonable suspicion that

the vehicle’s windows were too darkly tinted, the court concluded that the officers did not
have an independent basis for ordering Appellee (the driver) to exit the vehicle. Appellee

does not controvert that this conclusion was error based upon Pennsylvania v. Mimms,

434 U.S. 106 (1977), and its progeny. He argues instead that the error was not preserved

due to the lack of “precise argument” below by the State. We disagree and reverse. We

conclude that the State’s argument regarding the justification for ordering Appellee from

the vehicle was sufficient to preserve the issue.

       REVERSED AND REMANDED.

TORPY, EVANDER and LAMBERT, JJ., concur.




                                             2